Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 12-2-20 are acknowledged.

Claims 165-167, 170, and 172-175, 178-207, 210-213 are pending in the application. 

Claims 165, 166, 170, 172-174, 178-180, 207 and 210-212 are under examination as they read on the species of method wherein the species of T cells being expanded are δ1 T cells; the species of antibody is the TS8.2 antibody or the TS-1 antibody; the species of sample that contains γδ T-cells is peripheral blood and expansion step (b) of the elected species of method occurs in the presence of the single cytokine IL-2.

Claims 167, 175, 181-206 and 213 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of Group, there being no allowable generic or linking claim. Certain elections were made without traverse in the replies filed on 6-22-18 and 11-26-18.  One election was made with traverse in the reply filed 10-25-19.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 174 stands rejected, and new claims 165, 166, 170, 172-173, 178-180, 207 and 210-212 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant argues “the rejection is moot in view of the amendments to claims 165 and 174, and the cancellation of claims 208 and 209. In particular, claim 165 has been amended to clarify that 

Applicant’s argument has been considered but is not found convincing essentially for the reasons of record.

By contrast to applicant’s argument it would remain unclear to the skilled artisan what “denominator” is to be used in determining if the a given “culture comprising the expanded γδ T-cell population comprises a percentage of δ1 γδ T-cells, wherein the percentage of δ1 γδ T-cells is greater than 60%...”  

As set forth in the most recent non-final office action at page 4, 5th paragraph, “…in the instance where the ‘sample of a human subject…comprises γδ T-cells’ of part (a) of claim 165 is a PBMC sample, the product of ‘expanding the γδ T-cells’ of part (b) of claim 165 in the presence of IL-2 will contain a mixture of αβ and γδ T-cells.’”  

Indeed, the question remains: what exactly is the denominator for “culture comprising the expanded γδ T-cell population comprises a percentage of δ1 γδ T-cells, wherein the percentage of δ1 γδ T-cells is greater than 60%...” of claim 165 and dependent claims thereof?

Should one use as the denominator only the “expanded γδ cell population” present at the end of step (b) which will presumably contain some fraction of non-δ1 γδ T-cells, OR should one use as the denominator the count of total cells in the culture at the end of step (b) which will presumably contain not only non-δ1 γδ T-cells but also, e.g., some amount of CD4+ and CD8+ αβ T-cells?

Moreover, claim 174 has been further amended to specify “the method according to Claim 165, wherein said method comprises selectively expanding δ1 γδ T-cells and said antibody which selectively expands δ1 γδ T-cells stimulates a greater than 10-fold expansion of δ1 γδ T-cells in said sample over another subpopulation of γδ T-cells in said 

Furthermore, even focusing on the language of claim 174 without considering how that language integrates with base claim 165, what precisely is meant by “stimulates a greater than 10-fold expansion of δ1 γδ T-cells in said sample over another subpopulation of γδ T-cells in said sample?”  The use of the word “another” suggests that there may be one or more subpopulations of γδ T-cells in question.  However, to have an accurate understanding of the metes and bounds of the claimed invention the skilled artisan must be certain what is being compared, i.e., does “another γδ T cell population” refer to, a particular population of γδ T cells such as only δ2 γδ T cells OR to the total of all non-δ1 γδ T cells which includes δ2, δ3, δ4, δ5, δ6, δ7 and δ8 γδ T-cells?

Moreover, amended claim 166 and new claim 212 which is depedent therefrom are unclear for additional reasons.  In claim 166, it is unclear what exactly is meant by “and the an antibody which selectively expands…”  In new claim 212, what precisely is meant by “wherein the antibody is selected from TS-1 or TS8.2.”  On the one hand, claim 212 could be interpreted as specifying that the “agent which competes with…” is “the antibody…selected from TS-1 or TS8.2,” per se.  However, on the other hand, claim 166 refers to “an agent which competes with antibody TS-1 or TS8.2,” rather than an antibody which competes with antibody TS-1 or TS8.2.  Some may argue that instead of narrowing claim 166 to read on practicing the method with either the TS-1 or TS8.2 antibody, per se, claim 212 instead someone narrows claim 166 by specifying that the antibody that compete with the “agent” is “selected from TS-1 or TS8.2” but cannot be understood to be both the TS-1 AND TS8.2?  In any case, the language of claim 212 is too unclear to definitely say one way or another what precisely is being claimed.

Claim 165, 166, 170, 172-174, 178-180, 207 and 210-212 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 

Applicant argues: “In contrast to Abbvie and KG v. Janssen, in the present case Applicant has disclosed two entirely different and unrelated antibodies (TS-1 and TS8.2) with entirely different CDRs that bind different, but overlapping epitopes, that each selectively expand δ1 γδ T-cells….Accordingly, unlike Abbvie, the present disclosure is not limited to disclosing a set of highly related antibodies and their function. Rather, representative examples of the entire genus of antibodies capable of selectively expanding specific sub-populations of γδ T cells are disclosed.”

Applicant further argues, “Here, one of ordinary skill in the art would understand that the Applicant had possession of the claimed subject matter at the time of filing.  Indeed, Applicant conceived of, and reduced to practice the present invention which is based on the surprising finding that antibodies TS-1, TS8.2, 15D, and B6, and antibodies having similar delta chain subtype-specific binding specificities can be used in a method to selectively expand sub-populations of γδ T cells.  As such, Applicant is claiming a method of selectively expanding δ1 or δ2 γδ T-cells using the invention described above, rather than a genus of antibodies per se.  

Indeed, a skilled person would reasonably expect the invention to work with antibodies not yet invented.  Further, if the skilled artisan prepares a novel antibody having the required specificity, the artisan would be able to use the claimed method to selectively expand γδ T cells.  This is because, the skilled artisan would not need any further description of the antibody itself to practice the claimed invention or to know that practicing the steps recited in claim 165 

(applicant’s emphasis in bold and underlined as shown in their remarks, examiner added emphasis in italics only).

Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described further below.

With respect to first bulleted argument above, by contrast to applicant’s argument it remains the examiner’s position that the instant specification does NOT provide “representative examples of the entire genus of antibodies capable of selectively expanding specific sub-populations of γδ T cells are disclosed.”

Rather, as explained in the non-final office action mailed July 29, 2020, the number of antibodies having the functional features recited in the instant claims may be vast or they may be small; regardless what is certain is that the number of antibodies that would need to be screened to determine if one has obtained members of the claimed genera representative of their potential diversity is vast.

However, as described in the non-final office action mailed July 29, 2020, “…the instant specification provides no working examples of antibodies capable of binding a specific epitope of a δ1 TCR chain and in so doing induce the expansion of the δ1 T-cells while at the same time having the ability to compete with antibody TS-1 or TS8.2 for binding to the δ1 T-cell epitope bound by said TS-1 and TS8.2 antibodies.

Moreover, the specification does not disclose which particular structural features of the TS-1 or TS8.2 antibodies are necessary to obtain the functional result of binding a specific epitope of a δ1 TCR chain and in so doing induce the expansion of the δ1 T-cells while at the same time having the ability to compete with antibody TS-1 or TS8.2 for binding to the δ1 T-cell epitope bound by said TS-1 and TS8.2 antibodies.  Consequently, the instant ‘claims merely recite a Ariad Pharmaceuticals, Inc. v. EliLilly and Co., 598 F.3d 1336, 1353 (Fed. Cir. 2010).”

With respect to second bulleted argument above, applicant emphasizes they are “claiming a method of selectively expanding δ1 or δ2 γδ T-cells using the invention described above, rather than a genus of antibodies per se,” it means little to invent a method if one does not have possession of the compound(s) that is (are) essential to practice the method. Without possession of the compound(s), the claimed endpoints are illusory and there is no meaningful possession of the method. See Ariad Pharms. Co. v. Eli Lilly & Co., 94 U.S.P.Q.2d 1161, 1172 (Fed. Cir. 2010) (en banc), if claims merely recite a "description of the problem to be solved while claiming all solutions to it" and "cover any compound later actually invented and determined to fall within the claim’s functional boundaries," they have not met the description requirement. See Ariad at 1172.

With respect to applicant’s argument that “a skilled person would reasonably expect the invention to work with antibodies not yet invented.  Further, if the skilled artisan prepares a novel antibody having the required specificity, the artisan would be able to use the claimed method to selectively expand γδ T cells,” the examiner does not deny that this is true but this is also not at issue with the written description rejection.  Rather, the rejection is focused on the lack of sufficient teaching in the specification as to the genus of structure(s) capable of binding to an epitope specific of a δ1 TCR, including those antibodies capable of competing with antibody TS-1 or TS8.2 for binding to the epitope specific to a δ1 TCR chain that can selectively expand δ1 T-cells.

In conclusion, applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of antibodies.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644